     CASE 0:20-cv-02628-DSD-ECW Doc. 10 Filed 03/16/21 Page 1 of 1


                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                       CIVIL NO. 20-2628 (DSD/ECW)



Cory Nicholas Maish,

            Petitioner,

v.                                                   ORDER

United States of America,

            Respondent.



     This    matter   is   before   the   court   upon   the   report   and

recommendation of United States Magistrate Judge Elizabeth Cowan

Wright dated February 18, 2021 (R&R).          No objections to the R&R

have been filed within the time period permitted.

     Accordingly, based on all the files, records, and proceedings

herein, IT IS HEREBY ORDERED that:

     1.     The R&R [ECF No. 6] is adopted in its entirety; and

     2.     This matter is dismissed without prejudice for lack of

jurisdiction.

LET JUDGMENT BE ENTERED ACCORDINGLY.



DATED: March 16, 2021                     s/ David S. Doty
                                          David S. Doty, Judge
                                          United States District Court
